DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 11/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 6-8, 11-16, and 18-21 are pending.
Claims 6 and 15 are withdrawn.
Claims 2-5, 9-10, and 17 are cancelled.
Claim 21 is new.
Claims 1 and 18 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, the limitation “are independently switched between presence and absence of discharge or independently changed in a flow rate” (emphasis added) is regarded as new matter. Particularly, paragraphs [0058] and [0059] teach that the first valve switches the presence/absence of liquid and adjusts the flow to the first nozzle, and the second valve switches the presence/absence of liquid and adjusts the flow to the second nozzle. In summary, support cannot be found for performing such a control independently, but merely that the apparatus has the capability of controlling each in such a way.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-8, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mandal (US Pub. 2004/0115567) in view of Hasebe (US Pub. 2003/0186560) and Iwata (US Pub. 2015/0114432).
The Examiner notes that Mandal is applicant-cited prior art in the IDS filed 1/16/2020.
Regarding claim 1, Mandal teaches a substrate processing apparatus (Abstract, Fig. 4) comprising: 
a substrate holding unit ([0028] and Fig. 4, spin chuck #44) which holds a substrate horizontally (Fig. 4, wafer W held horizontally); 
a processing liquid supplying unit ([0028]-[0029] and Fig. 4, dispense arm #50, supply unit #52, supply nozzle #54, and fluid input lines #51 – see Fig. 5) which has a 
a moving unit ([0029] and Fig. 4, motor-driven actuator #49) which moves the processing liquid supplying unit between a process position ([0029]: a rinse position over the substrate) at which the processing liquid nozzle faces the upper surface of the substrate (see previous) and a retreat position ([0029]: a non-rinse position away from the substrate surface) at which the processing liquid nozzle retreats from positions at which the processing liquid nozzle faces the upper surface of the substrate (see previous), wherein the processing liquid supplying unit includes 
a first flow path which is formed in the processing liquid nozzle (Fig. 4, flow path from supply unit #52 to nozzle #54 via fluid inlet lines #51, shown in Fig. 5) and extends in parallel with the upper surface of the substrate (Mandal – Fig. 6, nozzle #54 defining first flow path parallel to upper surface of wafer W), the first flow path having one end part that faces a central region of the substrate (Fig. 4, nozzle with an end over a central region of wafer W) and an other end part that faces a peripheral region of the substrate (Fig. 4, nozzle with opposite end over a peripheral region of wafer W), in a state where the processing liquid supplying unit is positioned at the process position (Fig. 4, appears to be shown above the wafer surface), and
a plurality of discharge ports ([0029] and Fig. 4, nozzle tips #56) which are formed in the processing liquid nozzle, are arranged along an extending direction in which the first flow path extends (Figs. 4 and 5, nozzle tips #56 arranged longitudinally 
wherein the one end part of the first flow path is provided at an end part of the processing liquid nozzle in the extending direction (Fig. 4, end of flow path over central region of wafer W in the same longitudinal direction), 
the plurality of the discharge ports face the upper surface of the substrate (see Figs. 4 and 5, nozzle tips #56/#66), and
the processing liquid nozzle extends in parallel with the upper surface of the substrate (Fig. 4, nozzle #54 extends in parallel with upper surface of wafer W).

Mandal does not teach a second flow path which is located above the first flow path, extends so as to overlap the first flow path in a plan view, extends in parallel with the first flow path, and supplies the processing liquid to the one end part of the first flow path, a turning back flow path which connects the one end part of the first flow path and the second flow path, nor wherein the first flow path is closed at the other end part of the first flow path, the processing liquid supplying unit further includes a flow path forming pipe in which the second flow path is formed, the flow path forming pipe is fixed with the processing liquid nozzle.
However, Hasebe teaches a second flow path (Hasebe – [0062] and Fig. 6, introducing tube portion #42A) which extends in parallel with the first flow path (Hasebe – [0062] and Fig. 6, introducing tube portion #42A parallel to spouting tube portion #42B), and supplies the processing liquid to the one end part of the first flow path ([0062]: supplies process gas/fluid), a turning back flow path (Fig. 6, U-turn) which 
Both Mandal and Hasebe teach fluid delivery apparatuses for substrate processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the processing liquid supplying unit as taught by Mandal with the U-shaped fluid supplying unit as taught by Hasebe in order to obtain a more uniform process fluid distribution state (Hasebe – [0098]).
As such, when the processing liquid supplying unit shape is modified by the teachings of Mandal, as above, the modified Mandal apparatus would teach wherein the second flow path is located above the first flow path, and extends so as to overlap the first flow path in a plan view (as in Hasebe Figs. 2 and 3, oriented horizontally as in Mandal Fig. 5).

Modified Mandal does not teach wherein the processing liquid supplying unit further includes a suction unit which sucks the processing liquid in the first flow path, the 
	However, Iwata teaches wherein a processing liquid supplying unit further includes a suction unit (Iwata – [0133] and Figs. 9 and 13, suction apparatus #123 with related piping and valves) which sucks the processing liquid in the first flow path (Iwata – Fig. 13, solution piping #124), the suction unit includes a suction pipe (Iwata – [0134] and Fig. 13, suction piping #127) which is branched and connected to the flow path forming pipe (Iwata – [0134] and Fig. 13, #127 branches with #124 at branch position #124A) and in which a suction flow path is formed (see Iwata Fig. 13C), and the suction unit further includes a suction device (Iwata – [0133] and Fig. 13, suction apparatus #123) which sucks an inside of the first flow path via the suction flow path (see Iwata Fig. 13C).
Modified Mandal and Iwata both teach fluid delivery apparatuses for substrate processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Mandal apparatus by adding the flow path suction unit as taught by Iwata in order to control the processing fluid “tip surface” and fluid volume within the solution piping (Iwata – [0022]) to adjust the fluid supply timings to adjust processing conditions (Iwata – [0023]).


To clarify the record, the claim limitations “which holds a substrate horizontally”, “discharging a processing liquid and supplies the processing liquid to an upper surface of the substrate”, “which moves the processing liquid supplying unit between a process position at which the processing liquid nozzle faces the upper surface of the substrate and a retreat position at which the processing liquid nozzle retreats from positions at which the processing liquid nozzle faces the upper surface of the substrate”, “in a state where the processing liquid supplying unit is positioned at the process position”, “supplies the processing liquid to the one end part of the first flow path”, “discharge the processing liquid in the first flow path to the upper surface of the substrate”, “which sucks the processing liquid in the first flow path”, and “which sucks an inside of the first flow path via the suction flow path” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
The modified Mandal apparatus teaches the intended uses, as are set forth above.

Regarding claim 7, Mandal teaches wherein the moving unit includes a pivoting unit which turns the processing liquid supplying unit around a pivoting axis along a vertical direction (Mandal – [0029]: motor-driven actuator for rotating the rinse arm about its longitudinal axis and/or for sweeping across the substrate W, seen in Mandal Fig. 9).
To clarify the record, the claim limitation “which turns the processing liquid supplying unit around a pivoting axis along a vertical direction” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. The modified Mandal apparatus would be explicitly capable of performing the intended uses as set forth above.

Regarding claim 8, Mandal teaches a pitch of the plurality of the discharge ports is larger (Mandal – [0032]: nozzle tips #66A/B need not be evenly spaced such that different portions of the wafer may receive more/less dispensed fluid) in a region corresponding to the one end part (Mandal – Fig. 4, over the central region of the substrate; Fig. 5, nozzle tips #66 pitch larger as below) than in a region corresponding to the other end part (Mandal – Fig. 4, over the peripheral region of the substrate; Fig. 5, nozzle tips #66 pitch smaller as below).

    PNG
    media_image1.png
    481
    714
    media_image1.png
    Greyscale


Regarding claim 16, Mandal does not teach wherein a position of the second flow path with respect to the first flow path is fixed.
However, Hasebe teaches wherein a position of the second flow path with respect to the first flow path is fixed (Hasebe – Fig. 6, position of flow path through portion #42A is fixed with respect to flow path through #42B).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the processing liquid supplying unit as taught by Mandal with the U-shaped fluid supplying unit as taught by Hasebe in order to obtain a more uniform process fluid distribution state (Hasebe – [0098]).

Regarding claim 19, Mandal teaches wherein the moving unit includes a pivoting unit which turns the processing liquid supplying unit around a pivoting axis along a vertical direction (Mandal – [0029]: dispense arm may be configured to pivotally move about a respective vertical z-axis to sweep over the wafer, see annotated Fig. 3 below).

    PNG
    media_image2.png
    335
    384
    media_image2.png
    Greyscale


Mandal does not teach wherein the other end of the first flow path is positioned closer to the pivoting axis than the one end part of the first flow path.
However, Hasebe teaches wherein the other end of the first flow path (Hasebe – [0062] and Fig. 6, path in tube portion #42B) is positioned closer to the pivoting axis than the one end part of the first flow path (see annotated Hasebe Fig. 6 below, oriented as would modify the Mandal apparatus, the other end part of #42B is closer than the one end part to where the pivoting axis would be located, as taught by Mandal).

    PNG
    media_image3.png
    233
    567
    media_image3.png
    Greyscale

.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mandal (US Pub. 2004/0115567), Hasebe (US Pub. 2003/0186560), and Iwata (US Pub. 2015/0114432), as applied to claims 1, 7-8, 16, and 19 above, and further in view of Mitsuhashi (US Patent 5,962,070).
The limitations of claims 1, 7-8, 16, and 19 are set forth above.
Regarding claim 11, modified Mandal does not teach wherein the first flow path includes a liquid storing part which stores the processing liquid which is supplied from the second flow path, and a discharge flow path which extends laterally from the liquid storing part and is connected to each of the plurality of discharge ports and the liquid storing part.
However, Mitsuhashi teaches wherein the first flow path includes a liquid storing part (Mitsuhashi – C6, L65-66 and Fig. 9, trap #11b of discharge openings #11a) which stores the processing liquid which is supplied from a flow path (via supply passage #13a), and a discharge flow path (Fig. 9, connecting passageway from trap #11b to discharge opening #11a) which extends laterally from the liquid storing part (see Fig. 9, extends laterally and vertically) and is connected to each of the plurality of discharge ports and the liquid storing part (see Fig. 9 in relation to Fig. 8B, unified liquid storing part with plurality of connecting paths to discharge openings #11a).

To clarify the record, the claim limitation “which stores the processing liquid which is supplied from the second flow path” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. The modified Mandal apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 12, modified Mandal (with Hasebe and Iwata) does not teach wherein the discharge flow path includes a vertical flow path which extends upwardly from one of the plurality of discharge ports, and an inclined flow path which connects the vertical flow path and the liquid storing part and is inclined with respect to a horizontal direction as the inclined flow path goes upwardly from the liquid storing part to the vertical flow path.
However, Mitsuhashi teaches wherein the discharge flow path includes a vertical flow path which extends upwardly from one of the plurality of discharge ports (Mitsuhashi – Fig 9, vertical portion extending upwardly from discharge port #11a), and an inclined flow path which connects the vertical flow path and the liquid storing part  
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Mandal apparatus with the liquid dispensing structure as taught by Mitsuhashi in order to avoid inconveniences in discharge caused by reductions in the sectional areas of the passages due to bubbles in the processing fluid (Mitsuhashi – C6, L67-C7, L2).

Regarding claim 13, modified Mandal (with Hasebe and Iwata) do not teach wherein one of the plurality of discharge ports is located higher than a bottom part of the liquid storing part.
However, Mitsuhashi appears to teach wherein one of the plurality of the discharge port is located higher than a bottom part of the liquid storing part (Mitsuhashi – Fig. 9, portion of supply pathway that corresponds to the opening #11a is partially higher than the bottom-most surface of the nozzle #11, that defines the trap #11b). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Mandal apparatus with the liquid dispensing structure as taught by Mitsuhashi in order to avoid inconveniences in discharge caused by reductions in the sectional areas of the passages due to bubbles in the processing fluid (Mitsuhashi – C6, L67-C7, L2).

Regarding claim 14, modified Mandal (with Hasebe and Iwata) does not teach wherein a flow path cross-sectional area of the discharge flow path is smaller than a flow path cross-sectional area of the liquid storing part.
However, Mitsuhashi teaches wherein a flow path cross-sectional area of the discharge flow path is smaller than a flow path cross-sectional area of the liquid storing part (Mitsuhashi – Fig. 9, discharge path width shown as substantially smaller than width of trap #11b). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Mandal apparatus with the liquid dispensing structure as taught by Mitsuhashi in order to avoid inconveniences in discharge caused by reductions in the sectional areas of the passages due to bubbles in the processing fluid (Mitsuhashi – C6, L67-C7, L2).

Claim 13 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Mandal (US Pub. 2004/0115567), Hasebe (US Pub. 2003/0186560), Iwata (US Pub. 2015/0114432), and Mitsuhashi (US Patent 5,962,070), as applied to claims 11-12 and 14 above, and further in view of Nguyen (US Patent 7,241,342).
The limitations of claims 11-12 and 14 are set forth above.
Regarding claim 13, alternatively, modified Mandal (with Hasebe, Iwata, and Mitsuhashi) do not explicitly teach wherein one of the plurality of discharge ports is located higher than a bottom part of the liquid storing part.

Modified Mandal and Nguyen both teach fluid delivery apparatuses for substrate processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Mandal apparatus with the discharge port location as taught by Nguyen in order to prevent unwanted processing fluid from leaking/dropping onto the substrate or part of the apparatus (Nguyen - C4, L54-56).

Claims 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mandal (US Pub. 2004/0115567) in view of Hasebe (US Pub. 2003/0186560).
The Examiner notes that Mandal is applicant-cited prior art in the IDS filed 1/16/2020.
Regarding claim 18, Mandal teaches a substrate processing apparatus (Abstract, Fig. 4) comprising: 
a substrate holding unit ([0028] and Fig. 4, spin chuck #44) which holds a substrate horizontally (Fig. 4, wafer W held horizontally); 
a processing liquid supplying unit ([0028]-[0029] and Fig. 4, dispense arm #50, supply unit #52, supply nozzle #54, dispense nozzle #55, and fluid input lines #51A/B – see Fig. 5) which supplies a processing liquid ([0030] and Fig. 4, via supply unit #52) to an upper surface of the substrate (see arrangement in Fig. 4), the processing liquid 
a moving unit ([0029] and Fig. 4, motor-driven actuator #49) which moves the processing liquid supplying unit between a process position ([0029]: a rinse position over the substrate) at which the first processing liquid nozzle faces the upper surface of the substrate (see previous) and a retreat position ([0029]: a non-rinse position away from the substrate surface) at which the first processing liquid nozzle retreats from positions at which the first processing liquid nozzle faces the upper surface of the substrate (see previous), 
wherein the processing liquid supplying unit includes 
a first flow path which is formed in the first processing liquid nozzle ([0032] and Fig. 4, flow path from supply unit #52 to chamber #57A via fluid inlet lines #51A, shown in Fig. 5) and extends in parallel with the upper surface of the substrate (Mandal – Fig. 6, nozzle #54 defining first flow path parallel to upper surface of wafer W), the first flow path having one end part that faces a central region of the substrate (Fig. 4, nozzle with an end over a central region of wafer W) and an other end part that faces a peripheral region of the substrate (Fig. 4, nozzle with opposite end over a peripheral region of wafer W), in a state where the processing liquid supplying unit is positioned at the process position (Fig. 4, appears to be shown above the wafer surface), and
a plurality of discharge ports ([0032] and Fig. 5, nozzle tips #66A) which are formed in the first processing liquid nozzle ([0032] and Fig. 5), are arranged along an extending direction in which the first flow path extends (Figs. 4 and 5, nozzle tips #6A6 arranged longitudinally with the nozzle/flow path), and discharge the processing liquid in 
a second processing liquid nozzle (Fig. 5, chamber #57B of fluid nozzle #55 with related inlet line #51B and nozzle tips #66B) which discharges the processing liquid to the upper surface of the substrate ([0032]) along a second discharge direction different from the first discharge direction (would dispense liquid similar to the pattern in Fig. 7A, thus “a second discharge direction” is the shallowest liquid vector), and
a side piping ([0032] and Fig. 5, inlet line #51B, the chamber #57B, and the volume of nozzle tips #66B) which is provided at a lateral position of the first flow path (Fig. 5, chamber #57 provided at a lateral side of #57A), and supplies the processing liquid to the second processing liquid nozzle ([0032] and Fig. 5, supplies fluid to chamber #57B and tip part #66B),
wherein the side piping includes a horizontal part which extends in a horizontal direction (Fig. 5, chamber #57B extends horizontally parallel to the wafer), and a hanging part which extends from the horizontal part (Fig. 5, nozzle tips #66B hang downward from the chamber #57B) and inclines with respect to the horizontal direction ([0032] and Fig. 5, nozzle tips #66B angled with respect to the body #55) such that a tip part of the hanging part is located lower than a base part of the hanging part (Fig. 5, #66B below #57B), and

    PNG
    media_image4.png
    252
    368
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    543
    669
    media_image5.png
    Greyscale

the second processing liquid nozzle is connected to the tip part of the hanging part (Figs. 4 and 5, tip as annotated above connects to nozzle #54/#55 and, specifically, the “tip” of inlet line #51B appears to connect to chamber #57B; see [0032]),
the one end part of the first flow path is provided at an end part of the processing liquid nozzle in the extending direction (Fig. 4, end of flow path over central region of wafer W in the same longitudinal direction), 
the plurality of the discharge ports face the upper surface of the substrate (see Figs. 4 and 5, nozzle tips #56/#66), and
the processing liquid nozzle extends in parallel with the upper surface of the substrate (Fig. 4, nozzle #54 extends in parallel with upper surface of wafer W).

Mandel does not teach a second flow path which is located above the first flow path, extends so as to overlap the first flow path in a plan view, extends in parallel with the first flow path as turning back from the one end part of the first flow path, and supplies the processing liquid to the one end part of the first flow path, nor wherein the first flow path is closed at the other end part of the first flow path, the processing liquid 
However, Hasebe teaches a second flow path (Hasebe – [0062] and Fig. 6, introducing tube portion #42A) which extends in parallel with the first flow path (Hasebe – [0062] and Fig. 6, introducing tube portion #42A parallel to spouting tube portion #42B) as turning back (Fig. 6, U-turn) from the one end part of the first flow path (Fig. 6, initial “end” of spouting tube portion #42B), and supplies the processing liquid to the one end part of the first flow path ([0062]: supplies process gas/fluid), and wherein the first flow path is closed at the other end part of the first flow path (Hasebe – Fig. 6, terminal end of #42B is closed), the processing liquid supplying unit further includes a flow path forming pipe in which the second flow path is formed (Hasebe – [0062] and Fig. 6, tube #42 with an internal path for fluid flow, as seen in Fig. 7), the flow path forming pipe is fixed with the processing liquid nozzle (as in Fig. 6, the “nozzle” is the portion #42B of the overall tube #42, where the second flow path is formed in the portion #42A which is integrally formed with #42B).
Both Mandal and Hasebe teach fluid delivery apparatuses for substrate processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the processing liquid supplying unit as taught by Mandal with the U-shaped fluid supplying unit as taught by Hasebe in order to obtain a more uniform process fluid distribution state (Hasebe – [0098]).
As such, when the processing liquid supplying unit shape is modified by the teachings of Mandal, as above, the modified Mandal apparatus would teach wherein the 

To clarify the record, the claim limitations “which holds a substrate horizontally”, “which supplies a processing liquid to an upper surface of the substrate”, “which discharges the processing liquid”, “which moves the processing liquid supplying unit between a process position at which the first processing liquid nozzle faces the upper surface of the substrate and a retreat position at which the first processing liquid nozzle retreats from positions at which the first processing liquid nozzle faces the upper surface of the substrate”, “in a state where the processing liquid supplying unit is positioned at the process position”, “and supplies the processing liquid to the one end part of the first flow path”, “discharge the processing liquid in the first flow path to the upper surface of the substrate along a first discharge direction”, “discharges a processing liquid to the upper surface of the substrate along a second discharge direction different from the first discharge direction”, and “supplies the processing liquid to the second processing liquid nozzle” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).


Regarding claim 20, Mandal teaches wherein the moving unit includes a pivoting unit which turns the processing liquid supplying unit around a pivoting axis along a vertical direction (Mandal – [0029]: dispense arm may be configured to pivotally move about a respective vertical z-axis to sweep over the wafer, see annotated Fig. 3 below).

    PNG
    media_image2.png
    335
    384
    media_image2.png
    Greyscale


Mandal does not teach wherein the other end of the first flow path is positioned closer to the pivoting axis than the one end part of the first flow path.
However, Hasebe teaches wherein the other end of the first flow path (Hasebe – [0062] and Fig. 6, path in tube portion #42B) is positioned closer to the pivoting axis than the one end part of the first flow path (see annotated Hasebe Fig. 6 below, oriented 

    PNG
    media_image3.png
    233
    567
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the processing liquid supplying unit as taught by Mandal with the U-shaped fluid supplying unit as taught by Hasebe in order to obtain a more uniform process fluid distribution state (Hasebe – [0098]).

Regarding claim 21, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  The modified Mandal apparatus would be capable of performing the intended use by virtue of the independent fluid supply lines (Mandal – [0032] and Fig. 5, lines #51A and B) supplied to the first and second nozzles.

	
Response to Arguments
Applicant’s arguments regarding amended claim 1 have been carefully considered, but are not persuasive. Particularly, Applicant argues that the suction Iwata is connected to the middle part of a piping, and not a “turning back” point as in the instant claim. The Examiner notes the breadth of the limitation “connected to” is extremely broad, and does not recite a direct physical connection between a terminal end of the suction pipe and the exact point where the “turning back” occurs. Thus Mandal, Hasebe, and Iwata, as a combination teach where the suction flow path is “connected to” both the first and second flow paths, as well as an intersecting portion, since each and every element of the apparatus is “connected to” each other, either directly or indirectly, through a variety of means (visual, electrical, physical contact, etc.). As such, this argument is not persuasive.

Applicant’s arguments regarding amended claim 18 have been carefully considered, but are not persuasive. Particularly, the added limitations of claim 18 amount to an intended use of the apparatus relating to the “discharge direction” of both the first and second nozzles. Since the “discharge direction” relates to the processing liquid, which is not a part of the apparatus, it is an intended use and related to the contents of the apparatus, not the apparatus itself. As such, according to MPEP 2114(II) and 2115, these limitations do not impart patentability to the claims, and are treated as an intended use of the apparatus. Since the Examiner has identified above how the modified Mandal apparatus would be capable of performing the intended use, it meets the limitations of the claim. As seen in Mandal Fig. 7A, liquid discharge from nozzles 76 is shown conically, thus is discharged in a plurality of directions. The claim is not so limited to the principal/average direction of the vectors of discharge, and thus Mandal 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             

/Benjamin Kendall/Primary Examiner, Art Unit 1718